Citation Nr: 0213899	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  02-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for calluses of both 
feet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 






REMAND

The veteran had active duty from January 1974 to October 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) from a January 2002 RO rating decision which 
denied a compensable rating for service-connected calluses of 
both feet.  

In his substantive appeal, the veteran requested a hearing 
before a Member of the Board at VA Central Office in 
Washington, D.C., and such a hearing was scheduled.  However, 
in a September 2002 statement, the veteran requested that the 
Board hearing instead be conducted locally, since he could 
not travel due to being on dialysis.  It is unclear whether 
he desires a Board videoconference hearing held locally or a 
Travel Board hearing (with a Board Member visiting the RO).  

To ensure compliance with due process requirements, the case 
is remand to the RO for the following action:

The RO should clarify whether the veteran 
desires a Board videoconference hearing 
or whether he wants a Travel Board 
hearing.  The RO should then schedule him 
for the appropriate Board hearing to be 
held locally.  After necessary action on 
this Board hearing request is 
accomplished, the case should be returned 
to the Board.

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


